DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on July 22, 2022.
The rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn in light of the amendments to the claims.
The claim objections in the previous office action have been withdrawn in light of the amendments to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The examiner’s remarks from the previous office action under “Allowable Subject Matter” are hereby repeated.
Accordingly, Claims 1 through 6 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview with STEVEN R. CASTANEDA, Attorney of Record, on August 11, 2022.
The application has been amended as follows: 
The Abstract in its entirety, has been replaced with the following.
Provided is a liquid metal-based flexible electronic device and a method for preparing a liquid metal-based flexible electronic device, that includes:  preparing an Acrylonitrile Butadiene Styrene (ABS) plastic model; performing an ion sputtering on a surface of the ABS plastic model to form a gold film, to obtain a gold-plated ABS circuit; introducing a first silica gel into a mold to suspend the gold-plated ABS circuit inside the mold, and curing the first silica gel to obtain a cured model; immersing the cured model in acetone to dissolve the ABS model, to obtain a microchannel with a gold plating on an inner wall of the microchannel in a first silica gel substrate; and injecting a gallium-indium eutectic, inserting a copper wire, and applying a second silica gel and curing the second silica gel, to obtain the liquid metal-based flexible electronic device.

This application is in condition for allowance except for the presence of Claim 7 directed to an invention non-elected without traverse.  
Accordingly, Claim 7 has been cancelled.
Also noted, applicants have concurred the cancellation of Claim 7 in the attached Interview Summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896